DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 02/09/2021 are acknowledged and have been fully considered. Claims 1-14 have been amended; no claims have been added, canceled or withdrawn. Claims 1-14 are pending and under consideration.
The previous objections to claims 1-14 have been mostly withdrawn, in light of the amendments to the claims. One particular objection to claim 8 from the non-final Office Action was neither addressed by amendment nor argument and has been maintained.
The previous rejections of claims 1-14 under 35 U.S.C. 112(b) have been mostly withdrawn, in light of the amendments to the claims, and in light of Applicant’s explanation on page 10 of the remarks which specify that “OFF” in “mass OFF of gases” is not intended to be enclosed by parenthesis. Certain rejections of the claims under 35 U.S.C. 112(b) were neither addressed by amendment nor argument and have been maintained.

Applicant's arguments on pages 11-14 of the remarks with regard to the rejections of claims 1-12 and 14 under 35 U.S.C. 101 have been fully considered, but they are not persuasive. Applicant asserts on page 11 that the rejection under 35 U.S.C. a particular practical application having real-world use.”
The examiner respectfully disagrees. Firstly, it is unclear how exactly Applicant has concluded that one of the two criteria for determining subject matter eligibility is that claim must not be wholly directed to subject matter encompassing a judicially recognized exception. Instead, regarding the two criteria for determining subject matter eligibility mentioned by Applicant’s remarks, it is clear from MPEP 2106_I that the two criteria for determining subject matter eligibility are:
First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b) ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions. (emphasis added)

The examiner does not disagree that claim 1 is directed to a method, which is one of the four statutory categories. The examiner does, however, respectfully disagree with Applicant’s opinion that claim 1 is not directed to a judicial exception (i.e., an abstract idea). In other words, as noted throughout the rejection of the claim under 35 U.S.C. 101, the method of claim 1 is directed to an abstract idea (a mathematical equation, mental steps), and the method of claim 1, as a whole, does not include additional limitations amounting to significantly more than the exception, such that the method of claim 1 does not quality as patent-eligible subject matter. Applicant’s remarks decline to point out exactly which particular limitations in claim 1 are believed to preclude rejection of the method under 35 U.S.C. 101, as Applicant instead merely cites the entire process as evidence that rejection of the claim under 35 U.S.C. 101 is inappropriate. It is unclear why Applicant would attempt to argue that the rejection of claim 1 under 35 U.S.C. 101 in the non-final Office Action did not consider the claim as a whole, when every element of the claim, both alone and in combination, was expressly discussed in detail by the rejection.
MPEP 2106_I goes on to explain that:
“Because abstract ideas, laws of nature, and natural phenomenon "are the basic tools of scientific and technological work", the Supreme Court has expressed concern that monopolizing these tools by granting patent rights may impede innovation rather than promote it. See Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980; Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012). However, the Court has also emphasized that an invention is not considered to be ineligible for patenting simply because it involves a judicial exception. Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1980-81 (citing Diamond v. Diehr, 450 U.S. 175, 187, 209 USPQ 1, 8 (1981)). See also Thales Visionix Inc. v. United States, 850 F.3d. 1343, 1349, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017) ("That a mathematical equation is required to complete the claimed method and system does not doom the claims to abstraction."). Accordingly, the Court has said that integration of an abstract idea, law of nature or natural phenomenon into a practical application may be eligible for patent protection. See, e.g., Alice, 573 U.S. at 217, 110 USPQ2d at 1981 (explaining that "in applying the §101 exception, we must distinguish between patents that claim the ‘buildin[g] block[s]’ of human ingenuity and those that integrate the building blocks into something more" (quoting Mayo, 566 U.S. at 89, 110 USPQ2d at 1971) and stating that Mayo "set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts"); Mayo, 566 U.S. at 80, 84, 101 USPQ2d at 1969, 1971 (noting that the Court in Diamond v. Diehr found "the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole," but the Court in Gottschalk v. Benson "held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle"); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) ("Diehr explained that while an abstract idea, law of nature, or mathematical formula could not be patented, ‘an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.’" (quoting Diamond v. Diehr, 450 U.S. 175, 187, 209 USPQ 1, 8 (1981)) (emphasis in original)); Diehr, 450 U.S. at 187, 192 n.14, 209 USPQ at 10 n.14 (explaining that the process in Parker v. Flook was ineligible not because it contained a mathematical formula, but because it did not provide an application of the formula). See Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981); Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972); Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978).”

Applicant’s remarks fail to provide any evidence that the abstract idea of claim 1 is integrated into a practical application eligible for patent protection, and it is the position of the Office Action that the abstract idea of claim 1 is not integrated into a practical application eligible for patent protection. Applicant has claimed a series of steps to determine of a value using a mathematical calculation, and such determination 
A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as p = F/A. [MPEP 2106.04(a)(2)_A].
A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping. For example, the phrase "determining a ratio of A to B" is merely using a textual replacement for the particular equation (ratio = A/B). Additionally, the phrase "calculating the force of the object by multiplying its mass by its acceleration" is using a textual replacement for the particular equation (F= ma). [MPEP 2106.04(a)(2)_B].
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. [MPEP 2106.04(a)(2)_C].

Applicant’s remarks on pages 12-13 also refer to an alleged quotation by MPEP 2106, and Applicant’s remarks on pages 12-13 link this quotation to a citation of Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014) by MPEP 2106. Respectfully, the current version of MPEP 2106 at the time of the final Office Action does not appear to include the quotation in Applicant’s Ultramercial, Inc. v. Hulu case is relevant to claim 1 of the instant application, as the Ultramercial, Inc. v. Hulu case is directed to a claim reciting advertising, which is a commercial or legal interaction definable as a method of organizing human activity.
For at least the reasons above, the rejections under 35 U.S.C. 101 have been maintained.

Claim Objections
Claims 1-3 and 6-8 are objected to because of the following informalities:  
Claim 1 recites “the speed rotation” in line 31, which should be amended to instead recite --the speed of rotation-- for consistency and proper antecedent basis with “a speed (n) of rotation” in line 9 of the claim.
Claim 2 recites “gas flow in the exhaust” in line 3 and “gas flow in the exhaust” in line 4, which should be amended to instead recite --a gas flow in the exhaust-- in line 3 and --the gas flow in the exhaust-- in line 4, for proper antecedent basis and grammar.
Claim 3 recites “gas flow in the exhaust” in line 12, which should be amended to instead recite --the gas flow in the exhaust-- for consistency and proper antecedent basis with “a gas flow in the exhaust” in line 3 of the claim.
Claim 6 appears to be missing a comma immediately before “and” in line 6 of the claim.
Claim 7 recites “a first and second of multiplying coefficients (K1, K2)” in lines 2-3, which appears to be a misstating of --a first multiplying coefficient (K1) and a second [[of]] multiplying coefficient (K2)--.
Claim 8 recites “a difference” in lines 7-8, which should be amended to instead recite --[[a]] the difference-- for consistency and proper antecedent basis with at least “a difference” in line 6 of claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the mass (m) of air trapped in each cylinder” in lines 1-2; however, the claim fails to previously introduce any “mass of air trapped in each cylinder,” such that it is unclear what exactly is meant by the recitation in the claim. Thus, there appears to be improper antecedent basis for the recitation in the claim.
Claim 1 recites “the internal combustion engine comprises a number of cylinders” in lines 2-3. Claim 1 previously recites “in each cylinder of an internal combustion engine” in lines 1-2. Specifically, it is unclear whether the number of cylinders recited in lines 1-2 are intended to be the same as or different from the cylinders of “in each cylinder” in line 3 of the claim. Thus, there appears to be improper antecedent basis for the recitation in the claim.
Claim 1 recites “a closing delay angle IVC of the intake valve associated with each cylinder” in lines 10-11. Claim 1 previously recites “each cylinder receives fresh air through at least one intake valve” in line 4, where “at least one intake valve” is understood to include either a single intake valve or a plurality of intake valves. Specifically, in the case where “at least one intake valve” defines a plurality of intake valves at each cylinder, it is unclear which one of the intake valves is intended to correspond to “the intake valve associated with each cylinder” in “a closing delay angle IVC of the intake valve associated with each cylinder.” 
Claim 1 recites “a mass OFF of gases produced by the combustion in a previous work cycle and present inside each of the cylinders” in lines 12-13; however, it is unclear whether “OFF” in “a mass OFF of gases” is intended to be a reference character having no effect on the scope of the claim or whether “OFF” in “a mass OFF of gases” is intended to have a different meaning, and, in general, reference characters in a claim should be enclosed within parentheses to avoid confusion with other numbers or characters which may appear in the claims [e.g., see: MPEP 608.01(m)]. Page 10 of Applicant’s remarks filed 02/09/2021 assert that the term “mass OFF of gases” has “a specific meaning as defined in the specification”; however, “mass OFF of gases” is not 
Claim 1 recites “the ideal passage section” in line 38. Claim 1 previously recites “a passage section” in line 27. The claim fails to previously introduce “an ideal passage section.” Specifically, it is unclear whether “the ideal passage section” in line 38 is intended to be the same as or different from “a passage section” in line 27. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the area of the passage section” in line 30. The claim fails to previously introduce “an area of the passage section,” such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the speed rotation of the internal combustion engine” in line 31. Claim 1 previously recites “the speed n of rotation of the internal combustion engine” in at least lines 9-10. Specifically, it is unclear whether “the speed rotation of the internal combustion engine” in line 31 is intended to be the same as or different from “the speed n of rotation of the internal combustion engine” in lines 9-10.
Claim 1 recites “the reference pressure upstream of the passage section” in line 32. The claim fails to previously introduce “a reference pressure upstream of the passage section,” such that it is unclear what exactly is meant by the limitation in the 
Claim 1 recites “the reference temperature upstream of the passage section” in line 33. The claim fails to previously introduce “a reference temperature upstream of the passage section,” such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the temperature upstream of the passage section” in line 34. The claim fails to previously introduce “a temperature upstream of the passage section,” such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the pressure upstream of the passage section” in line 35. The claim fails to previously introduce “a pressure upstream of the passage section,” such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “P represents the pressure downstream of the passage section” in line 36. The claim fails to previously introduce “a pressure downstream of the passage section,” such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. Also, claim 1 previously recites “a pressure (P) inside the intake manifold” in line 10. Specifically, it is unclear whether “P represents the pressure downstream of the passage section” in line 36 is intended to be the same as or different from “t a pressure (P) inside the intake manifold” in line 10. Thus, there appears to be improper antecedent 
Claim 1 recites “the passage section” in each of lines 41-42, lines 43-44, line 45 and line 47. Claim 1 previously recites “the passage section” in line 37 and “the ideal passage section” in line 37. The claim fails to previously introduce either of “a passage section” or “an ideal passage section.” Specifically, it is unclear whether “the passage section” in any one or more of lines 41-42, lines 43-44, line 45 and line 47 is/are intended to be the same as or different from “the passage section” in line 37 and/or “the ideal passage section” in line 39. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claim 1 recites “the center of gravity” in line 42; however, the claim fails to previously introduce “a center of gravity,” such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. 
Claims 2-14 are dependent from claim 1, such that claims 2-14 also include the indefinite subject matter recited by claim 1, such that claims 2-14 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 2 recites “the dead volume of the combustion chamber of each cylinder” in line 7; however, claims 1 and 2 fail to previously introduce “a dead volume of the combustion chamber of each cylinder,” such that it is unclear what exactly is meant by 
Claim 2 recites “the constant of a mixture of fresh air and exhaust gases” in line 9; however, claims 1 and 2 fail to previously introduce “a constant of a mixture of fresh air and exhaust gases,” such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 2 recites “TEXH represents a temperature of gas flow in the exhaust” in line 10. Claim 2 also previously recites “a temperature TEXH of gas flow in the exhaust” in lines 3-4. Specifically, it is unclear whether “a temperature of gas flow in the exhaust” in line 10 is intended to be the same as or different from “a temperature TEXH of gas flow in the exhaust” in lines 3-4. Thus, there appears to be improper antecedent basis for the limitation in the claim. 

Claim 3 recites “the cylinder” in line 7. Claim 3 is dependent from claim 1, and claim 1 previously recites “a number of cylinders” in lines 3-4. Specifically, it is unclear which one of the cylinders is intended to correspond to “the cylinder.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 3 recites “the dead volume of the combustion chamber of each cylinder” in line 7; however, claims 1 and 3 fail to previously introduce “a dead volume of the combustion chamber of each cylinder,” such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 3 recites “the residual mass of exhaust gases present inside the combustion chamber of each cylinder” in lines 8-9; however, claims 1 and 3 fail to previously introduce “a residual mass of exhaust gases present inside the combustion chamber of each cylinder,” such that it is unclear what exactly is meant by the limitation in the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 3 recites “the constant of the mixture of fresh air and exhaust gases” in line 11; however, claims 1 and 3 fail to previously introduce either of “a constant of a mixture of fresh air and exhaust gases” and “a mixture of fresh air and exhaust gases,” such that it is unclear what exactly is meant by the limitations in the claim. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim 6 recites “the coolant fluid of the internal combustion engine” in lines 4-5. Claim 6 is dependent from claim 1; however, neither claim appears to previously introduce “a coolant fluid of the internal combustion engine,” such that it is unclear what exactly is meant by the limitation. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim 7 recites “an angular extent (VVTI) of a difference relative to the reference values of the at least one respective intake valve” in lines 3-4. Claim 7 is dependent from claim 1; however, neither claim appears to previously introduce “reference values of the at least one respective intake valve” such that it is unclear what exactly is meant 
Claim 7 recites “the angular extent (VVTE) of a difference relative to the reference values of the at least one respective exhaust valve” in lines 4-6. Claim 7 is dependent from claim 1; however, neither claim appears to previously introduce either of “an angular extent (VVTE) of a difference relative to the reference values of the at least one respective exhaust valve” and “reference values of the at least one respective exhaust valve” such that it is unclear what exactly is meant by the limitations. Thus, there appears to be improper antecedent basis for the limitations in the claim. 
Claim 8 is dependent from claim 7, such that claim 8 also includes the indefinite subject matter recited by claim 7, such that claim 8 is also rejected for at least the same reasons that claim 7 is rejected, as discussed in detail directly above with respect to claim 7.

Claim 8 recites “a difference relative to the reference values of at least one respective the exhaust valve” in lines 7-8. Claim 8 is dependent from claim 7, and claim 7 recites “a difference relative to the reference values of the at least one respective exhaust valve” in lines 5-6. Specifically, it is unclear whether “a difference…” in lines 7-8 of claim 8 is intended to be the same as or different from “a difference…” in lines 5-6 of claim 7. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 10 recites “a first parameter (TVC), which is equal to at least one of a closing delay angle (EVC) of the at least one respective exhaust valve or to a greatest value between zero and the smallest value between a closing delay angle (EVC) of the at least one respective exhaust valve and the value of an opening advance angle (IVO) of the at least one respective intake valve multiplied by -1” in lines 3-7; however, this claim phrase appears to be nonsensical, and it is unclear what exactly Applicant is attempting to claim. How can a first parameter be equal to both of a closing delay angle AND a greatest value (that is not the closing delay angle)?

Claim 11 recites “a first parameter (TVC), which is equal to at least one of a closing delay angle (EVC) of the exhaust valve or to a greatest value between zero and the smallest value between a closing delay angle (EVC) of the exhaust valve and the value of an opening advance angle (IVO) of the at least one respective intake valve multiplied by -1” in lines 5-10; however, this claim phrase appears to be nonsensical, and it is unclear what exactly Applicant is attempting to claim. How can a first parameter be equal to both of a closing delay angle AND a greatest value (that is not the closing delay angle)? Also, claim 11 is dependent from claim 1; however, claim 1 previously recites “at least one respective exhaust valve” in lines 8-9, and it is unclear which one of the exhaust valves is intended to correspond to “the exhaust valve” in lines 6 & 7 claim 11. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim 12 recites “an actual inner volume (V) of each cylinder” in lines 8-9. Claim 12 is dependent from claim 1, and claim 1 previously introduces “an inner volume V of 
Claim 13 is dependent from claim 12, such that claim 13 also includes the indefinite subject matter recited by claim 12, such that claim 13 is also rejected for at least the same reasons that claim 12 is rejected, as discussed in detail directly above with respect to claim 12.

Claim 14 recites “a mass (MOVL) of gases which flows, during an overlap phase in which each of the at least one respective intake valve and the at least one respective exhaust valve are simultaneously open” in lines 3-6. Claim 14 is dependent from claim 1, and claim 1 previously introduces “a mass (MOVL) of gases which flows, during an overlap phase in which each of the at least one respective intake valve and the at least one respective exhaust valve are simultaneously open” in lines 22-24. Firstly, it is unclear whether “a mass (MOVL) of gases” in claim 14 is intended to be the same as or different from “a mass (MOVL) of gases” in claim 1. Also, it is unclear whether “an overlap phase” in claim 14 is intended to be the same as or different from “an overlap phase” in claim 1. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: “A method to determine the mass (m) of air trapped in each cylinder of an internal combustion engine; wherein the internal combustion engine comprises a number of cylinders, each cylinder connected to an intake manifold, from which each cylinder receives fresh air through at least one respective intake valve, and to an exhaust manifold, into which each cylinder introduces exhaust gases produced by combustion through at least one respective exhaust valve; and wherein the intake valves and/or the exhaust valves are controlled so as to change the timing thereof; the method comprises the steps of: detecting a pressure (P) inside the intake manifold, a speed (n) of rotation of the internal combustion engine and a closing delay angle (IVC) of the intake valve associated with each respective cylinder; determining a mass OFF of gases produced by the combustion in the previous work cycle and present inside each of the cylinders; determining an inner volume (V) of each cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with each respective cylinder; and determining the mass of air (m) trapped in each cylinder through a product of the pressure (P) inside the intake manifold by the inner volume (V) of each cylinder, from which the mass OFF of gases is subtracted; wherein the step of determining the mass OFF of gases comprises the sub-steps of: calculating a mass (M.sub.OVL) of gases which flows, during an overlap phase in which each at least one respective intake valve and the at least one respective exhaust valve are simultaneously open, from an exhaust to an intake and which is re-sucked into each cylinder, during the following intake phase, through the at least one respective intake valve by means of the following formula, in which the combustion chamber of each cylinder represents a passage section: 

    PNG
    media_image1.png
    63
    315
    media_image1.png
    Greyscale

S.sub.id area represents the area of the passage section; n represents the speed rotation of the internal combustion engine; P.sub.0_REF represents the reference pressure upstream of the passage section; T.sub.0_REF represents the reference temperature upstream of the passage section; T.sub.0 represents the temperature upstream of the passage section; P.sub.0 represents the pressure upstream of the passage section; P represents the pressure downstream of the passage section; wherein the area (S.sub.id) of the ideal passage section is calculated as a product between a first function (A) of the speed (n) of rotation of the internal combustion engine and of the duration (OVL) of the overlap phase and a second function of the speed (n) of rotation of the internal combustion engine and of an angular difference between a top dead center (PMS) and the center of gravity of the overlap phase; and calculating the mass OFF of gases as a function of the mass (M.sub.OVL) of gases.”
In claim 1, each of the process steps “determining an inner volume (V) of each cylinder as a function of the speed (n) of rotation of the internal combustion engine and of the closing delay angle (IVC) of the intake valve associated with each respective cylinder; and determining the mass of air (m) trapped in each cylinder through a product of the pressure (P) inside the intake manifold by the inner volume (V) of each cylinder, from which the mass OFF of gases is subtracted; wherein the step of determining the mass OFF of gases comprises the sub-steps of: calculating a mass (M.sub.OVL) of gases which flows, during an overlap phase in which each at least one respective intake valve and the at least one respective exhaust valve are simultaneously open, from an exhaust to an intake and which is re-sucked into each cylinder, during the following intake phase, through the at least one respective intake valve by means of the following formula, in which the combustion chamber of each cylinder represents a passage section: 

    PNG
    media_image1.png
    63
    315
    media_image1.png
    Greyscale

S.sub.id area represents the area of the passage section; n represents the speed rotation of the internal combustion engine; P.sub.0_REF represents the reference pressure upstream of the passage section; T.sub.0_REF represents the reference temperature upstream of the passage section; T.sub.0 represents the temperature upstream of the passage section; P.sub.0 represents the pressure upstream of the passage section; P represents the pressure downstream of the passage section; wherein the area (S.sub.id) of the ideal passage section is calculated as a product between a first function (A) of the speed (n) of rotation of the internal combustion engine and of the duration (OVL) of the overlap phase and a second function of the speed (n) of rotation of the internal combustion engine and of an angular difference between a top dead center (PMS) and the center of gravity of the overlap phase; and calculating the mass OFF of gases as a function of the mass (M.sub.OVL) of gases” merely amount to mathematical calculations that each fall into the “mathematical concept” group of determining a mass OFF of gases produced by the combustion in a previous work cycle and present inside each of the cylinders,” falls within the “mental process” group of abstract ideas, because each of the recited determinations and calculations is performable by a human, including by a human using a physical aid (e.g., pen and paper, a calculator) to help them complete the recited determinations and calculations, and the use of such physical aid does not negate the mental nature of the limitations.
This judicial exception is not integrated into a practical application because besides the abstract ideas, the claim merely recites each of “to determine the mass (m) of air trapped in each cylinder of an internal combustion engine; wherein the internal combustion engine comprises a number of cylinders, each cylinder connected to an intake manifold, from which each cylinder receives fresh air through at least one respective intake valve, and to an exhaust manifold, into which each cylinder introduces exhaust gases produced by combustion through at least one respective exhaust valve; and wherein the intake valves and/or the exhaust valves are controlled so as to change the timing thereof” in the preamble of the claim, and one additional process step of “detecting a pressure (P) inside the intake manifold, a speed (n) of rotation of the internal combustion engine and a closing delay angle (IVC) of the intake valve associated with each respective cylinder. The preamble recitation “to determine the mass (m) of air trapped in each cylinder of an internal combustion engine; wherein the internal combustion engine comprises a number of cylinders, each cylinder connected to an intake manifold, from which each cylinder receives fresh air through at least one respective intake valve, and to an exhaust manifold, into which each cylinder introduces exhaust gases produced by combustion through at least one respective exhaust valve; and wherein the intake valves and/or the exhaust valves are controlled so as to change the timing thereof” merely defines intended use or purpose of the method, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02), and the only additional process step “detecting a pressure (P) inside the intake manifold, a speed (n) of rotation of the internal combustion engine and a closing delay angle (IVC) of the intake valve associated with each respective cylinder” merely defines insignificant extra-solution activity recited at a high level of generality as mere data gathering that is necessary for use of the recited judicial exception (as the values of the “detecting…” step are used in the mathematical concepts of the determining and calculating process steps). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “to determine the mass (m) of air trapped in each cylinder of an internal combustion engine; wherein the internal combustion engine comprises a number of cylinders, each cylinder connected to an intake manifold, from which each cylinder receives fresh air through at least one respective intake valve, and to an exhaust manifold, into which each cylinder introduces exhaust gases produced by combustion through at least one respective exhaust valve; and wherein the intake valves and/or the exhaust valves are controlled so as to change the timing thereof” of the preamble of the claim merely recites intended use or purpose not germane to patentability of a claim (e.g., see: MPEP 2111.02), and the only additional process step “detecting a pressure (P) inside the intake manifold, a speed (n) of rotation of the internal combustion engine and a closing delay angle (IVC) of the intake valve associated with each respective cylinder” merely defines insignificant extra-solution activity (data gathering) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity, for example, as evidenced by the repeated references by Applicant’s originally-filed specification to what was known (i.e., Applicant-admitted prior art) and as made apparent by the numerous analogous references cited on the attached PTO-892 Notice of References Cited form mailed 11/25/2020.
Claim 2 is dependent from claim 1 and merely further introduces “detecting…” and “calculating…” process steps, the “calculating…” process step merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas, and the “detecting…” process step merely defining insignificant extra-solution activity (data gathering) recited at a high level of generality and that merely amounts to well-understood, routine, conventional activity, for example, as evidenced by the repeated references by Applicant’s originally-filed specification to what was known (i.e., Applicant-admitted prior art) and as made apparent by the numerous analogous references cited on the attached PTO-892 Notice of References Cited form.
Claim 3 is dependent from claim 1 and merely further introduces a “calculating…” process step, the “calculating…” process step merely amounting to a mathematical 
Claim 4 is dependent from claim 1 via claim 3, and merely further defining the recitation of intended use or purpose of the preamble of claim 1 and introducing “calculating…” process steps, the “calculating…” process steps merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claims 5-8 are dependent from claim 1 and merely further define a respective “calculating…” or “determining…” process steps of claim 1.
Claim 9 is dependent from claim 1, and merely further defining the recitation of intended use or purpose of the preamble of claim 1 and introducing a “determining…” process step, the “determining…” process step merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claims 10 and 11 are dependent from claim 1 and merely further define a respective “calculating…” or “determining…” process steps of claim 1.
Claim 12 is dependent from claim 1, and merely further introduces “determining…” process steps, the “determining…” process steps merely amounting to a mathematical calculations falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Claim 14 is dependent from claim 1 and merely further introduces a “calculating…” process step, the “calculating…” process step merely amounting to a 

Subject Matter Not Rejected Over the Prior Art
Independent claim 1 may allowable if rewritten or amended to overcome all of the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action, because the prior art of record neither teaches nor suggests “wherein the step of determining the mass OFF of gases comprises the sub-steps of: calculating a mass (MOVL) of gases which flows, during an overlap phase in which each at least one respective intake valve and the at least one respective exhaust valve are simultaneously open, from an exhaust to an intake and which is re-sucked into each cylinder, during the following intake phase, through the at least one respective intake valve associated with each respective cylinder using the following formula, in which a combustion chamber of each cylinder represents a passage section: 

    PNG
    media_image1.png
    63
    315
    media_image1.png
    Greyscale

where: Sid represents the area of the passage section; n represents the speed rotation of the internal combustion engine; P0_REF represents the reference pressure upstream of the passage section; T0_REF represents the reference temperature upstream of the passage section; T0 represents the temperature upstream of the passage section; P0 represents the pressure upstream of the passage section; P represents the pressure downstream of the passage section; wherein the area (Sid) of the ideal passage section is calculated as a product between a first function (A) of the speed (n) of rotation of the internal combustion engine and of a duration (OVL) of the overlap phase and a second function of the speed (n) of rotation of the internal combustion engine and of an angular difference between a top dead center (PMS) and the center of gravity (G) of the overlap phase; and calculating the mass OFF of gases as a function of the mass (MOVL) of gases,” specifically because the equation 
    PNG
    media_image1.png
    63
    315
    media_image1.png
    Greyscale
is absent from the prior art of record. Claims 2-14 are dependent from claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747